       Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 1 of 15. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

VOYAGER INDEMNITY INSURANCE                  )
COMPANY,                                     )
                                             ) Case No.
                      Plaintiff,             )
                                             ) District Judge:
       v.                                    )
                                             ) Magistrate Judge:
ALL AMERICA INSURANCE                        )
COMPANY; NAUTILUS INSURANCE                  )
COMPANY; CUMBERLAND REAL                     )
ESTATE SERVICES INC.,                        )

                      Defendants.

                                         COMPLAINT

       Plaintiff Voyager Indemnity Insurance Company (“Voyager”), by and through the

undersigned attorneys, for its Complaint (“Complaint”) states the following:

                                   NATURE OF THE ACTION

       1.      This is an action for declaratory relief brought pursuant to 28 U.S.C. §2201, filed

for the purpose of determining an actual and present controversy between the parties. The Court

has jurisdiction to grant declaratory relief. In addition, Voyager seeks equitable contribution for

defense costs it has incurred on behalf of Voyager and All America Insurance Company’s

(“AAIC”) mutual insured, Cumberland Real Estate Services, Inc. (“Cumberland”), in an

underlying wrongful death arbitration pending in Alabama.

       2.      Plaintiff now seeks the following determinations:

               a. That the primary and excess policies issued by AAIC to Cumberland apply to

                   and provide coverage for the claim asserted against Cumberland in the

                   underlying wrongful death arbitration;
        Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 2 of 15. PageID #: 2




               b. That the primary policy issued to Cumberland by AAIC is co-primary with the

                    applicable policy issued by Voyager; and

               c. That Voyager is entitled to equitable contribution from AAIC for costs incurred

                    in the defense of Cumberland in the underlying wrongful death action.

                         JURISDICTION, VENUE, AND STANDING

       3.      Plaintiff Voyager is a Georgia corporation with its principal place of business in

Atlanta, Georgia.

       4.      Upon information and belief, Defendant AAIC is an Ohio corporation with its

principal place of business in Van Wert, Ohio.

       5.      Upon information and belief, Defendant Nautilus Insurance Company (“Nautilus”)

is an Arizona corporation with its principal place of business in Scottsdale, Arizona.

       6.      Upon information and belief, Defendant Cumberland is a Tennessee corporation

with its principal place of business in Nashville, Tennessee.

       7.      This is, in part, a declaratory relief proceeding brought under 28 U.S.C. § 2201, in

that there are actual controversies within the Court’s jurisdiction, for which Voyager seeks a

declaration by the Court of the parties’ rights and other legal obligations.

       8.      The Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(3), in that there is diversity of citizenship between Voyager, on the one hand, and AAIC,

on the other, and the matter in controversy, about which Voyager seeks declaratory relief, exceeds

$75,000.

       9.      Defendants Nautilus and Cumberland are necessary parties pursuant to Fed. R. Civ.

P. 19(1)(A)(B).




                                                  2
        Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 3 of 15. PageID #: 3




        10.      Venue is appropriate in this District under 28 U.S.C. § 1391(b)(2), in that a

substantial part of the events or omissions giving rise to the claims at issue occurred within this

judicial district.

                                         THE POLICIES

    A. The Voyager Policy

        11.      Voyager issued general liability policy no. AMW 0013244 to Edgewood Group

Limited, a Tennessee Limited Partnership (“Edgewood”), effective August 1, 2018 to August 1,

2019 (the “Voyager Policy”).

        12.      The Voyager Policy provides general liability coverage subject to a $1,000,000 per

occurrence limit and $2,000,000 general aggregate limit.

        13.      The Voyager Policy provides, in pertinent part:

                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                 …

                 Throughout this policy the words “you” and “your” refer to the
                 Named Insured shown in the Declarations, and any other person or
                 organization qualifying as a Named Insured under this policy. The
                 words “we”, “us” and “our” refer to the company providing this
                 insurance.

                 The word “insured” means any person or organization qualifying as
                 such under Section II – Who Is An Insured.

                 Other words and phrases that appear in quotation marks have
                 special meaning. Refer to Section V – Definitions.

                 SECTION I – COVERAGES

                 COVERAGE A – BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY

                 1. Insuring Agreement

                     a. We will pay those sums that the insured becomes legally
                        obligated to pay as damages because of “bodily injury” or
                        “property damage” to which this insurance applies. We will


                                                  3
Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 4 of 15. PageID #: 4




             have the right and duty to defend the insured against any
             “suit” seeking those damages. However, we will have no duty
             to defend the insured against any “suit” seeking damages for
             “bodily injury” or “property damage” to which this insurance
             does not apply. We may, at our discretion, investigate any
             “occurrence” and settle any claim or “suit” that may result.
             But:

             (1) The amount we will pay for damages is limited as
                 described in Section III – Limits Of Insurance; and

             (2) Our right and duty to defend ends when we have used up
                 the applicable limit of insurance in the payment of
                 judgments or settlements under Coverages A or B or
                 medical expenses under Coverage C.

             No other obligation or liability to pay sums or perform acts
             or services is covered unless explicitly provided for under
             Supplementary Payments – Coverages A and B.

             …

      SECTION II – WHO IS AN INSURED

      1. If you are designated in the Declarations as:

         a. An individual, you and your spouse are insureds, but only
            with respect to the conduct of a business of which you are the
            sole owner.

         b. A partnership or joint venture, you are an insured. Your
            members, your partners, and their spouses are also insureds,
            but only with respect to the conduct of your business.

         c. A limited liability company, you are an insured. Your
            members are also insureds, but only with respect to the
            conduct of your business. Your managers are insureds, but
            only with respect to their duties as your managers.

         d. An organization other than a partnership, joint venture or
            limited liability company, you are an insured. Your
            “executive officers” and directors are insureds, but only with
            respect to their duties as your officers or directors. Your
            stockholders are also insureds, but only with respect to their
            liability as stockholders.

         e. A trust, you are an insured. Your trustees are also insureds,
            but only with respect to their duties as trustees.


                                       4
Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 5 of 15. PageID #: 5




              …

      2. Each of the following is also an insured:

          …

          b. Any person (other than your “employee” or “volunteer
             worker”), or any organization while acting as your real
             estate manager.

              …

      SECTION IV – COMMERCIAL GENERAL LIABILITY
      CONDITIONS

      …

      4. Other Insurance

          If other valid and collectible insurance is available to the insured
          for a loss we cover under Coverages A or B of this Coverage Part,
          our obligations are limited as follows:

          a. Primary Insurance

              This insurance is primary except when Paragraph b. below
              applies. If this insurance is primary, our obligations are not
              affected unless any of the other insurance is also primary.
              Then, we will share with all that other insurance by the
              method described in Paragraph c. below.

          b. Excess Insurance

              (1) This insurance is excess over:

                  (a) Any of the other insurance, whether primary, excess,
                      contingent or on any other basis:

                     (i)    That is Fire, Extended Coverage, Builder’s
                            Risk, Installation Risk or similar coverage for
                            “your work”;

                    (ii)    That is Fire insurance for premises rented to you
                            or temporarily occupied by you with permission
                            of the owner;

                    (iii)   That is insurance purchased by you to cover
                            your liability as a tenant for “property damage”
                            to premises rented to you or temporarily


                                         5
       Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 6 of 15. PageID #: 6




                                  occupied by you with permission of the owner;
                                  or

                           (iv)   If the loss arises out of the maintenance or use
                                  of aircraft, “autos” or watercraft to the extent
                                  not subject to Exclusion g. of Section I –
                                  Coverage A – Bodily Injury And Property
                                  Damage Liability.

                         (b) Any other primary insurance available to you
                             covering liability for damages arising out of the
                             premises or operations, or the products and
                             completed operations, for which you have been added
                             as an additional insured.

                             …

                  c. Method Of Sharing

                     If all of the other insurance permits contribution by equal
                     shares, we will follow this method also. Under this approach
                     each insurer contributes equal amounts until it has paid its
                     applicable limit of insurance or none of the loss remains,
                     whichever comes first.

                     If any of the other insurance does not permit contribution by
                     equal shares, we will contribute by limits. Under this method,
                     each insurer’s share is based on the ratio of its applicable
                     limit of insurance to the total applicable limits of insurance
                     of all insurers.

       14.    Cumberland is not named as an “additional insured” under the Voyager Policy.

       15.    Instead, Cumberland qualifies as an “insured” by definition under Section II of the

Voyager Policy.

   B. The AAIC Primary Policy

       16.    Upon information and belief, AAIC issued general liability policy no. CLP

9945108 10, effective February 15, 2019 to February 15, 2020, to Cumberland and several other

named insureds (the “AAIC Primary Policy”).




                                               6
       Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 7 of 15. PageID #: 7




       17.    Upon information and belief, the AAIC Primary Policy provides general liability

coverage subject to a $2,000,000 per occurrence limit and $4,000,000 general aggregate limit.

       18.    Upon information and belief, the AAIC Primary Policy provides, in pertinent part:

              COMMERCIAL GENERAL LIABILITY COVERAGE FORM

              Various provisions in this policy restrict coverage. Read the entire
              policy carefully to determine rights, duties and what is and is not
              covered.

              Throughout this policy the words “you” and “your” refer to the
              Named Insured shown in the Declarations, and any other person or
              organization qualifying as a Named Insured under this policy. The
              words “we”, “us” and “our” refer to the company providing this
              insurance.

              The word “insured” means any person or organization qualifying as
              such under Section II – Who Is An Insured.

              Other words and phrases that appear in quotation marks have special
              meaning. Refer to Section V – Definitions.

              SECTION I – COVERAGES

              COVERAGE A – BODILY INJURY AND PROPERTY
              DAMAGE LIABILITY

              1. Insuring Agreement

                  a. We will pay those sums that the insured becomes legally
                     obligated to pay as damages because of “bodily injury” or
                     “property damage” to which this insurance applies. We will
                     have the right and duty to defend the insured against any
                     “suit” seeking those damages. However, we will have no duty
                     to defend the insured against any “suit” seeking damages for
                     “bodily injury” or “property damage” to which this insurance
                     does not apply. We may, at our discretion, investigate any
                     “occurrence” and settle any claim or “suit” that may result.
                     But:

                      (1) The amount we will pay for damages is limited as
                          described in Section III – Limits Of Insurance; and

                      (2) Our right and duty to defend ends when we have used up
                          the applicable limit of insurance in the payment of



                                                7
Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 8 of 15. PageID #: 8




                 judgments or settlements under Coverages A or B or
                 medical expenses under Coverage C.

             No other obligation or liability to pay sums or perform acts
             or services is covered unless explicitly provided for under
             Supplementary Payments – Coverages A and B.

             …

      SECTION IV – COMMERCIAL GENERAL LIABILITY
      CONDITIONS

      …

      4. Other Insurance

          If other valid and collectible insurance is available to the insured
          for a loss we cover under Coverages A or B of this Coverage Part,
          our obligations are limited as follows:

          a. Primary Insurance

             This insurance is primary except when Paragraph b. below
             applies. If this insurance is primary, our obligations are not
             affected unless any of the other insurance is also primary.
             Then, we will share with all that other insurance by the
             method described in Paragraph c. below.

          b. Excess Insurance

             (1) This insurance is excess over:

                 (a) Any of the other insurance, whether primary, excess,
                     contingent or on any other basis:

                     (i)    That is Fire, Extended Coverage, Builder's
                            Risk, Installation Risk or similar coverage for
                            “your work”;

                    (ii)    That is Fire insurance for premises rented to
                            you or temporarily occupied by you with
                            permission of the owner;

                    (iii)   That is insurance purchased by you to cover
                            your liability as a tenant for “property
                            damage” to premises rented to you or
                            temporarily occupied by you with permission
                            of the owner; or


                                         8
       Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 9 of 15. PageID #: 9




                            (iv)     If the loss arises out of the maintenance or use
                                    of aircraft, “autos” or watercraft to the extent
                                    not subject to Exclusion g. of Section I –
                                    Coverage A – Bodily Injury And Property
                                    Damage Liability.

                      (b) Any other primary insurance available to you covering
                          liability for damages arising out of the premises or
                          operations, or the products and completed operations, for
                          which you have been added as an additional insured.

                          …

                   c. Method Of Sharing

                      If all of the other insurance permits contribution by equal
                      shares, we will follow this method also. Under this approach
                      each insurer contributes equal amounts until it has paid its
                      applicable limit of insurance or none of the loss remains,
                      whichever comes first.

                      If any of the other insurance does not permit contribution by
                      equal shares, we will contribute by limits. Under this method,
                      each insurer's share is based on the ratio of its applicable limit
                      of insurance to the total applicable limits of insurance of all
                      insurers.

       19.     Upon information and belief, the AAIC Primary Policy is valid, in force, and has

not been voided, rescinded, or cancelled.

   C. The AAIC Excess Policy

       20.     Upon information and belief, AAIC issued excess general liability policy no. CXS

9945109 10, effective February 15, 2019 to February 15, 2020, to Cumberland and several other

named insureds (the “AAIC Excess Policy”).

       21.     Upon information and belief, the AAIC Excess Policy provides general liability

coverage subject to a $1,000,000 per occurrence limit and $1,000,000 general aggregate limit.

       22.     Upon information and belief, the AAIC Excess Policy is valid, in force, and has

not been voided, rescinded, or cancelled.




                                                  9
      Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 10 of 15. PageID #: 10




   D. The Nautilus Policy

          23.   Upon information and belief, Nautilus issued excess general liability policy no.

AN055350, effective August 1, 2018 to August 1, 2019, to named insured Edgewood (the

“Nautilus Policy”).

          24.   Upon information and belief, the Nautilus Policy follows form to the Voyager

Policy.

          25.   Upon information and belief, Nautilus contends that the Nautilus Policy is excess

over the AAIC Primary Policy and the AAIC Excess Policy (collectively, the “AAIC Policies”)

with respect to coverage for Cumberland.

                             THE UNDERLYING ARBITRATION

          26.   Upon information and belief, Edgewood and Cumberland are currently defendants

in an arbitration brought by the Estate of Maurice Jackson (the “Arbitration”).

          27.   Upon information and belief, in the Arbitration, the Estate of Maurice Jackson

asserts a wrongful death claim against Edgewood and Cumberland arising out of a fire which

allegedly resulted in the death of Mr. Jackson on June 13, 2019 (the “Fire”).

          28.   The Fire occurred in an apartment building owned by Edgewood and managed by

Cumberland (the “Building”).

          29.   The Building is located in Mobile, Alabama.

          30.   Upon information and belief, the Fire occurred during the respective policy

periods of the Voyager Policy, the AAIC Policies, and the Nautilus Policy.

          31.   Voyager has retained counsel to defend Cumberland in the Arbitration.

          32.   Upon information and belief, AAIC owes a duty to defend Cumberland in the

Arbitration.




                                                 10
      Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 11 of 15. PageID #: 11




       33.     Upon information and belief, AAIC disputes that it owes a duty to defend

Cumberland in the Arbitration.

       34.     Upon information and belief, as of the date of this filing, AAIC has not retained

counsel to defend Cumberland in the Arbitration.

       35.     Upon information and belief, despite repeated demands by Voyager and

Cumberland, AAIC refuses to participate in or contribute to the defense being provided to

Cumberland in the Arbitration by Voyager.

       36.     Upon information and belief, AAIC contends that it is entitled to void or rescind

the AAIC Policies because of alleged misrepresentations in Cumberland’s application for those

policies (the “Application”).

       37.     Upon information and belief, AAIC is not entitled to void or rescind the AAIC

Policies because, upon information and belief:

               a. The Application does not contain any misrepresentations;

               b. The Application was prepared by Kendra Smart of the Crichton Group, an

                   agent of AAIC with actual or apparent authority to act on behalf of AAIC;

               c. Ms. Smart prepared the Application without consulting Cumberland about the

                   information she included therein;

               d. Ms. Smart directed Cumberland’s agent to sign the Application without

                   asking her to verify the information contained therein;

               e. Cumberland’s agent reasonably relied on Ms. Smart to complete the

                   Application accurately, as Ms. Smart did not ask for any information from

                   Cumberland, and AAIC is therefore estopped from voiding the policy based

                   on any allegedly incorrect information contained in the Application;




                                                 11
      Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 12 of 15. PageID #: 12




               f. AAIC’s agent agreed to issue the AAIC Policies prior to the Application being

                      completed or signed, such that AAIC did not rely on any information

                      contained in the Application in deciding to issue the AAIC Policies or setting

                      the premia therefor;

               g. Nothing contained the Application could have possibly increased or materially

                      impacted the risk that AAIC agreed to accept, as AAIC promised to issue the

                      AAIC Policies and set the premia therefor prior to being presented with the

                      signed Application; and

               h. Other reasons to be identified through discovery.

       38.     Upon information and belief, AAIC has not sought a judicial determination as to

whether it may void or rescind the AAIC Policies.

       39.     Upon information and belief, AAIC is in breach of its duty to defend Cumberland

in the Arbitration.

       40.     Upon information and belief, AAIC will not participate in the defense of

Cumberland in the Arbitration unless and until a judicial determination is made regarding

AAIC’s rights and responsibilities.

                              COUNT I
 DECLARATORY RELIEF – AAIC IS NOT ENTITLED TO VOID OR RESCIND THE
                          AAIC POLICIES

       41.     Voyager repeats and incorporates by reference the allegations in paragraphs 1

through 40 of this Complaint.

       42.     An actual controversy exists between Voyager and AAIC as to AAIC’s rights and

responsibilities under the AAIC Policies and applicable state law, in that, on the one hand, AAIC

contends that it is entitled to void and/or rescind the AAIC Policies because of alleged

misrepresentations in the Application and, on the other hand, Voyager (and, upon information


                                                  12
      Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 13 of 15. PageID #: 13




and belief, Nautilus and Cumberland) contend that AAIC is not entitled to void and/or rescind

the AAIC policies for the reasons described in paragraphs 37a.-h. of this Complaint.

       43.     Voyager desires a judicial determination as to whether AAIC is entitled to void

and/or rescind the AAIC Policies.

       44.     Voyager seeks a declaration that AAIC is not entitled to void and/or rescind the

AAIC Policies for any or all of the reasons described in paragraphs 37a.-h. of this Complaint.

       45.     A judicial determination is necessary and appropriate at this time under the

circumstances so that Voyager may ascertain whether AAIC is entitled to void and/or rescind the

AAIC Policies. Voyage requires a judicial determination on this point because AAIC refuses to

participate in the defense of Cumberland in the Arbitration because of its belief that it is entitled

to void and/or rescind the AAIC Policies. AAIC’s refusal to participate in the defense of

Cumberland directly and presently impacts Voyager, as Voyager alone is providing a defense to

Cumberland in the Arbitration despite the fact that AAIC has a duty to share in the cost of

defending Cumberland.

                             COUNT II
 DECLARATORY RELIEF – THE AAIC PRIMARY POLICY IS CO-PRIMARY WITH
                       THE VOYAGER POLICY

       46.     Voyager repeats and incorporates by reference the allegations in paragraphs 1

through 40 of this Complaint.

       47.     An actual controversy exists between Voyager and AAIC as to their respective

rights and responsibilities under the Voyager Policy and the AAIC Primary Policy, in that, on the

one hand, AAIC contends that the AAIC Primary Policy is excess of the Voyager Policy with

respect to coverage for Cumberland for the claims asserted in the Arbitration such that AAIC

does not owe a duty to defend Cumberland in the Arbitration and, on the other hand, Voyager

contends that the Voyager Policy and the AAIC Primary Policy are co-primary with respect to


                                                 13
      Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 14 of 15. PageID #: 14




coverage for Cumberland for the claims asserted in the Arbitration such that AAIC does owe a

duty to defend Cumberland in the Arbitration.

       48.     Voyager desires a judicial determination of the priority of coverage as between

the Voyager Policy and the AAIC Primary Policy with respect to coverage for Cumberland for

the claims asserted in the Arbitration.

       49.     Voyager seeks a declaration that the AAIC Primary Policy is co-primary with the

Voyager Policy, such that AAIC owes a duty to defend Cumberland in the Arbitration.

       50.     A judicial determination is necessary and appropriate at this time under the

circumstances so that Voyager may ascertain its rights and AAIC’s responsibilities as

aforementioned.

                                       COUNT III
                                EQUITABLE CONTRIBUTION

       51.     Voyager repeats and incorporates by reference the allegations in paragraphs 1

through 40 of this Complaint.

       52.     Voyager seeks equitable contribution from AAIC for defense costs expended by

Voyager in the defense of Voyager and Cumberland’s mutual insured, AAIC, in the Arbitration.

AAIC has an obligation to pay a share of the defense costs incurred by Voyager on behalf of

Cumberland as a co-primary insurer, subject to the “Method of Sharing” described in the

Voyager Policy and the AAIC Primary Policy.

       53.     Based on the foregoing, Voyager is entitled to a judgment in the amounts it has

paid in excess of its fair share of the defense costs for Cumberland, plus interest thereon.

                                     PRAYER FOR RELIEF

       WHEREFORE, Voyager prays for judgment against AAIC as follows:

       1. For a declaration that AAIC is not entitled to void the AAIC Policies;



                                                 14
     Case: 3:21-cv-00352-JJH Doc #: 1 Filed: 02/12/21 15 of 15. PageID #: 15




      2. For a declaration that the AAIC Primary Policy is co-primary with the Voyager

         Policy, such that AAIC owes a duty to defend Cumberland in the Arbitration;

      3. For damages for AAIC’s failure and refusal to participate in the defense of

         Cumberland in the Arbitration;

      4. For prejudment interest on all damages awarded;

      5. For costs of suit herein, including reasonable attorney’s fees; and

      6. For such other relief as the Court deems just and proper.



DATED: February 12, 2021



                                               Respectfully submitted,

                                               /s/ Tyler Tarney
                                               Tyler Tarney      (0089082)
                                               Carrie Thiem      (0093657)
                                               GORDON REES SCULLY MANSUKHANI LLP
                                               41 South High Street, Suite 2495
                                               Columbus, Ohio 43215
                                               T: (614) 340 -5558/F: (614) 360-2130
                                               ttarney@grsm.com
                                               vzdraveva@grsm.com

                                               Counsel for Plaintiff


                                               /s/ Christina M. Roberto
                                               Christina M. Roberto (CA SBA No. 317139)
                                               TITTMANN WEIX LLP
                                               Two California Plaza
                                               350 South Grand Avenue, Suite 1630
                                               Los Angeles, CA 90071
                                               croberto@tittmannweix.com

                                               Pro Hac Vice Forthcoming




                                              15
